Citation Nr: 1604628	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  05-39 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction rests with the RO in San Diego, California.

The claim of entitlement to service connection for bilateral hearing loss, along with other claims, was remanded by the Board in April 2008 to afford the Veteran his requested Board hearing.  In September 2008, the Board, in pertinent part, denied entitlement to service connection for bilateral hearing loss.  The Veteran appealed the denial of entitlement to service connection for bilateral hearing loss, along with other claims, to the United States Court of Appeals for Veterans Claims (Court) which, in July 2009, granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran), and vacated the Board's September 2008 decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.  Pursuant to the July 2009 JMR, the Board, in pertinent part, remanded the claim of entitlement to service connection for bilateral hearing loss in January 2010.  The claim of entitlement to service connection for bilateral hearing loss was again before the Board in January 2013 and March 2014 when it was remanded for additional development.  It now returns for appellate review.  

In an October 2007 statement, the Veteran requested a Board hearing in conjunction with his claim for entitlement to service connection for bilateral hearing loss, as well as other claims.  As noted above, entitlement to service connection for bilateral hearing loss, as well as other claims, were remanded by the Board in April 2008 to afford the Veteran his requested Board hearing.  The record reflects the Veteran was scheduled for a Board hearing but that he moved to another state near the time of the scheduled hearing.  The September 2008 Board decision determined the Veteran, for whatever reason, did not appear for the scheduled Board hearing.  The issue of entitlement to a Board hearing was not addressed in the July 2009 JMR, although the Veteran argued in a December 2008 statement that he had notified VA of his change of address prior the scheduled hearing.  The January 2010 Board remand directed, in part, that the Veteran should be scheduled for a Board hearing.  The record does not reflect the Veteran has testified before the Board with respect to the claim on appeal herein.  Nonetheless, as the Veteran's claim for entitlement to service connection for bilateral hearing loss is granted in full herein, there is no prejudice the Veteran with regard to such and a remand specifically for a Board hearing is not warranted.  

Since the most recent August 2014 supplemental statement of the case, issued for entitlement to service connection for bilateral hearing loss, additional evidence has been associated with the record, including VA treatment records.  Neither the Veteran nor his representative waived review of this additional evidence.  However, in light of the favorable decision below, for entitlement to service connection for bilateral hearing loss, there is no need to remand this issue for the additional evidence to be considered.  


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's bilateral hearing loss is as likely as not related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this decision, the Board grants service connection for bilateral hearing loss.  This award represents a grant of the issue on appeal.  Therefore, VA's duties to notify and assist are rendered moot with respect this claim.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's directives in the any prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during active service, specifically from his military occupational specialty as a mortarman and as a result of exposure to loud noises during service  Additionally, in a November 2012 statement, the Veteran's representative linked the Veteran's hearing loss to an in-service head injury. 

The Veteran's service treatment records do reference noise exposure during service.  Specifically, a November 1990 service treatment record noted the Veteran was routinely exposed to hazardous noise.  The same November 2009 service treatment provided some indication of left ear hearing loss, as demonstrated by the 25 decibel auditory threshold result for the left ear measured at the frequency of 4000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels).  This finding was also demonstrated during the Veteran's March 1991 separation examination.  Additionally, the Veteran's DD 214 documents that his specialty number was 11C10, indirect fire infantryman.  Also of record is a June 1991 service treatment record which documented the Veteran's head injury and provided a diagnosis of post-concussion.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for bilateral hearing loss.

The Veteran was afforded VA audiological examinations in January 2005, May 2010 and July 2014.  VA has also obtained various addendum nexus opinions.  The January 2005 VA examiner diagnosed the Veteran with mild sensorineural hearing loss in the right ear and moderate sensorineural hearing loss in the left ear.  Additionally both May 2010 and July 2014 VA audiometric testing revealed that the Veteran had hearing loss disability for VA purposes in both ears.  38 C.F.R. § 3.385.  Thus, the current disability element for bilateral hearing loss is established by the evidence.  The question remaining for consideration is whether the Veteran's current disability of hearing loss is related to service, including as a result of in-service noise exposure.

As to the origin of the Veteran's hearing loss, a January 2005 VA examiner initially opined that due to the number of explosions the Veteran was around while in the military, it was at least as likely as not that his hearing loss was related to his time in the military.  However, in a February 2005 addendum opinion, the VA examiner stated that due to the number of years working in the construction business and the lack of ear protection while restoring cars, upon further review of his vocational and recreational noise exposure, it was not at least as likely as not that the Veteran's hearing loss was a result of his military experience.  

Similarly, the May 2010 VA examiner stated it was less likely as not that the hearing loss was related to military noise exposure because the Veteran had normal hearing at separation.  In March 2012, the same VA examiner who authored the May 2010 opinion, stated it was still less likely as not that the Veteran's hearing loss was related to military noise exposure due to normal hearing at separation and because there was no scientific basis for the existence of delayed onset hearing loss due to acoustic trauma.  In April 2013, the same VA examiner who authored the May 2010 and March 2012 opinions, stated regarding the question as to whether the Veteran's current hearing loss was attributable to the Veteran's head injury in service, an opinion could not be provided without resorting to mere speculation due to limits of medical knowledge and that an ENT (ear, nose and throat) physician may be a better source to provide this information.  A November 2013 VA examiner stated the nature of the Veteran's head trauma was less likely than likely to cause progressive hearing loss over 20 years.

A July 2014 VA examiner stated, in part, although a history of noise exposure can cause noise induced hearing loss, damage to the cochlea, the only way to determine auditory sensitivity, was the ability to detect weak pure tones, which Veteran was able to do at time of discharge.  The July 2014 VA examiner stated that hearing loss could be due to presbycusis or noise-induced hearing loss, from occupational exposure or socioacusis.  With respect to whether the Veteran's hearing loss was due to a head injury suffered in June 1991, the July 2014 VA examiner stated there were no audiograms in the medical records past March 1991 and the head injury occurred June 1991, so it could not be determined if the head injury affected hearing as there was no evidence to support claim.  The July 2014 VA examiner further stated an opinion could not be provided without resorting to mere speculation due to the limits of medical knowledge regarding the extent of the head injury.  The July 2014 VA examiner reiterated that hearing loss could be due to presbycusis or due to noise-induced hearing loss.  The July 2014 VA examiner also cited two medical articles that found delayed onset hearing loss as a result of acute acoustic trauma was unlikely.

The VA medical opinions described above, particularly in February 2010, May 2010, March 2012 and July 2014, tend to weigh against the claim; however, none of the examiners addressed the Veteran's recollection that his hearing difficulty first onset during service.  Furthermore, such do not address the finding of left ear hearing loss during service, as described above.   Thus, these medical opinions are of little evidentiary value because the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Moreover, although as described above the Veteran did experience left ear hearing loss during service, the absence of in-service evidence of a right ear hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Leford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

In his October 2004 claim, the Veteran described his hearing loss as a result mortar fire during service.  He further stated that before service he was a van driver and his only noise exposure was California city noise, and that after service, he worked as carpenter until 2002.  During the Veteran's initial audiological examination in January 2005, he also reported that he wore ear protection most of the time during service but recalled about 12 episodes where explosions went off near him when he did not have his ear plugs in.  Significantly, the January 2005 VA audiological examination report stated that after leaving the military, the Veteran was a supervisor for a construction site and he always wore ear protection.  The January 2005 audiological examination report also stated the Veteran's hobby was to restore cars, which he did not wear ear protection for.  Notably, as described above, when these facts were considered initially by the January 2005 VA examiner, the VA examiner found it was at least as likely as not that the Veteran's hearing loss was related to his time in the military.  

Furthermore, as noted above, the Veteran described noise exposure in service, which impacted his hearing, such as exposure to mortar fire.  The Veteran has consistently stated that he has experienced hearing loss since service.  The Veteran is competent to testify as to observable symptoms such as hearing difficulty, because such symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994). The Board finds the Veteran's statements regarding the onset of his symptoms pertaining to his hearing difficulty to be credible and they are accorded significant evidentiary weight.  Moreover, such is also consistent with the Veteran's documented left ear hearing deterioration during service.  Thus, the Veteran's credible statements, combined with other evidence regarding his hearing loss, are sufficient to outweigh the opinions of the VA examiners.

Thus, at the least, the evidence raises a reasonable doubt as to whether the Veteran's current bilateral hearing loss is etiologically related to noise exposure in service.  When resolving doubt in the Veteran's favor, the Board finds the Veteran's bilateral hearing loss is in fact related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, the Board concludes that service connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for hearing loss is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


